DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Magnetic Field Imaging with Microfabricated Optically-Pumped Magnetometers”, Alem et al. (referred hereafter Alem et al.).

Referring to claim 1, Alem et al. disclose a magnetic measuring device (Figure 1), comprising:
a magnetic sensor (e.g., sensor heads – Figures 1 & 2; pages 7851-7852, 2. Design of the Imaging Array section); and
multiple plate parts, at least one of the plate parts holding the magnetic sensor (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section),
wherein the plate parts are detachably joined to each other at edges of the plate parts (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
As to claim 2, Alem et al. disclose a magnetic measuring device (Figure 1), further comprising:
a tubular part that includes an internal space where the magnetic sensor is movably held, an end of the tubular part being joined to the at least one of the plate parts (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section),
wherein the at least one of the plate parts holds the magnetic sensor via the tubular part (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
Referring to claim 3, Alem et al. disclose a magnetic measuring device (Figure 1), wherein
each plate part of the plate parts includes a through hole that passes through the plate part in a thickness direction of the plate part (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section); and
a shape of an opening at the end of the tubular part matches a shape of the through hole (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
As to claim 4, Alem et al. disclose a magnetic measuring device (Figure 1), wherein each of the plate parts has a polygonal outer shape (page 7854, 1st col.; Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
Referring to claim 5, Alem et al. disclose a magnetic measuring device (Figure 1), wherein
some of the plate parts have a pentagonal outer shape (page 7854, 1st col.; Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section); and
some of the plate parts have a hexagonal outer shape (page 7854, 1st col.; Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
As to claim 6, Alem et al. disclose a magnetic measuring device (Figure 1), wherein the plate parts, the tubular part, or both of the plate parts and the tubular part are formed of a non-magnetic material (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
Referring to claim 7, Alem et al. disclose a magnetic measuring device (Figure 1), wherein the plate parts are detachably joined to each other via hinges (page 7855, 4. Magnetic Source Localization with Multichannel Array: 1st para.).
As to claim 8, Alem et al. disclose a magnetic measuring device (Figure 1), wherein the hinges are formed of a non-magnetic material (pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
Referring to claim 9, Alem et al. disclose a magnetic measuring device (Figure 1), wherein a cross section of the internal space in a direction orthogonal to a longitudinal direction of the tubular part has a rectangular shape (pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
As to claim 10, Alem et al. disclose a magnetic measuring device (Figure 1), wherein the magnetic sensor is an optically-pumped atomic magnetometer (Abstract; page 7851, lines 3-16; page 7853, 3. Performance: 1st para.; Figures 3(a)-3(c)).
Referring to claim 11, Alem et al. disclose a magnetic measuring device (Figure 1), wherein the magnetic sensor includes an insulator disposed to face a measurement target (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
As to claim 12, Alem et al. disclose a head-mounted magnetic measuring device (Figure 5), comprising:
a magnetic sensor (e.g., sensor heads – Figures 1 & 2; pages 7851-7852, 2. Design of the Imaging Array section); and
multiple plate parts configured to cover a head, at least one of the plate parts holding the magnetic sensor (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section),
wherein the plate parts are detachably joined to each other at edges of the plate parts (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
Referring to claim 13, Alem et al. disclose a head-mounted magnetic measuring device (Figure 5), further comprising:
a holder that holds the head (Figures 5(a)-5(c); pages 7855-7856, 4. Magnetic Source Localization with Multichannel Array section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864